Citation Nr: 0322322	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for depression 
secondary to chronic pain, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, S. M., and R. C.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from March 1969 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 2000 by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board on May 2, 2001, denied the veteran's 
claim for an evaluation in excess of 50 percent for 
depression secondary to chronic pain and also decided other 
issues then on appeal.  The veteran appealed the Board's 
decision on the issue of entitlement to an increased 
evaluation for depression secondary to chronic pain to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a joint motion by the Secretary of Veterans 
Affairs and the veteran-appellant, vacated the Board's 
decision of May 2, 2001, on the issue of entitlement to an 
increased evaluation for depression secondary to chronic pain 
and remanded the matter to the Board for further proceedings.

The Board notes that the veteran is in receipt of a total 
disability evaluation based on individual unemployability due 
to service connected disabilities from February 16, 1993


REMAND

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The veteran's depression secondary to chronic pain is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2002), 
pertaining to major depressive disorder, and 



a general formula for rating mental disorders, which provide 
that:

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.              
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  Suicidal ideations; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work 
like setting); inability to establish and maintain 
effective relationships.  

In a recent case in which the Board denied entitlement to an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder, the Court, in affirming the Board's decision, 
rejected an appellant's argument that the symptoms listed for 
PTSD in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, fourth edition (DSM-
IV) should replace the criteria in the general formula for 
rating mental disorders of 38 C.F.R. § 4.130.  The Court 
noted that the symptoms recited under both the 30 percent and 
50 percent ratings in 38 C.F.R. § 4.130 follow the phrase 
"such symptoms as" and that 'such as' means "for example" 
or "like or similar to."  The Court stated that the factors 
listed in the rating formula are "examples" of conditions 
which warrant particular ratings and that, without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  The Court 
stated that the VA Secretary, acting within his authority to 
adopt and apply schedule of ratings, chose to create on 
general rating formula for mental disorders and that the 
Secretary's use of the phrase "such symptoms as" followed 
by a list of examples provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The Court held 
that, in rating mental disorders, VA is to consider all 
symptoms of a claimant's condition which affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See Mauerhan v. Principi, 16 
Vet. App. 436, 441-443 (2002).

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).    See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The joint motion by the parties before the Court noted that 
the most recent VA psychiatric examination of the veteran was 
in December 1999 and stated that the Board should consider, 
in light of VA outpatient treatment notes and testimony at a 
hearing in July 2000, whether the medical evidence of record 
is sufficient to decide the issue on appeal.  In order to 
have an up-to-date evaluation of the veteran's psychiatric 
status, the Board will remand this case to permit the veteran 
to undergo another psychiatric evaluation.

The joint motion by the parties before the Court also stated 
that VA has not fulfilled the duty to notify the appellant 
pursuant to the VCAA.  While this case is in remand status, 
after additional medical information is obtained, the 
veteran's claim will be readjudicated and, if the decision 
remains adverse to him, VA may provide the veteran with the 
notice required by the VCAA at that time.

Under the circumstances, this case is REMANDED for the 
following:

1.	The veteran should be requested to identify all 
physicians and medical facilities which have treated him 
for psychiatric symptoms since May 2001.  After the 
veteran authorizes release of records by any non-VA 
provider, an attempt should be made to obtain copies of 
all treatment records identified by the veteran.
2.	Arrangements should then be made for the veteran to 
undergo a psychiatric examination.  It is imperative 
that the examiner review a copy of this REMAND and the 
pertinent medical records in the claims file, including, 
but not limited to, the report of a VA psychiatric 
examination in December 1999 and records of psychiatric 
treatment since July 1999.  The examiner should make 
findings as to the extent of social and industrial 
impairment which are results of the veteran's depression 
secondary to chronic pain.  The examiner should note 
whether any of the symptoms indicative of impairment at 
the 50 percent and 70 percent levels as listed in the 
general formula for rating mental disorders, set forth 
above, are prominent in the veteran's case, with 
particular attention to whether the veteran currently 
has suicidal ideation.  The examiner should assign a 
Global Assessment of Functioning score and comment on 
the meaning of the score.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case(SSOC) and an 
opportunity to respond thereto.  The SSOC should notify the 
veteran of any information, and any medical or lay evidence 
not previously provided to VA, which is necessary to 
substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purposes of this REMAND are to 
assist the veteran, to obtain clarifying medical information, 
and to provide the notice required by the VCAA.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


